IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EX REL SIX TRAILERS, THOMAS E.              : No. 262 MAL 2022
BOMBADIL, TIMOTHY D. PARR                   :
                                            :
                                            : Petition for Allowance of Appeal
             v.                             : from the Order of the Superior Court
                                            :
                                            :
GAIL GUSTAFSON, ERNEST M.                   :
GUSTAFSON, JR., R AND G                     :
CONTRACTORS                                 :
                                            :
                                            :
PETITION OF: TIMOTHY D. PARR                :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2022, the Motion to Amend Petition for

Allowance of Appeal is GRANTED and the Petition for Allowance of Appeal is DENIED.